DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/16/2021 has been entered.
Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive. Applicant argues Kim and Cangemi fail to teach wherein the light extinction film includes an anti-reflection film and a light absorption film disposed between the anti-reflection film and the metal substrate, because Kim fails to teach the light absorbing layer having a multilayer structure, and Cangemi teaches the coating on the lens and not on the spacer, as taught by Kim. Additionally, applicant argues Cangemi teaches 1200, anti-scratch layer, to be made of a metal oxide, metal nitride, metal carbine, or mixtures thereof, and not formed of a metal material. Examiner respectfully disagrees.
Regarding applicant’s argument that Kim fails to teach the light absorbing layer having a multilayer structure, and Cangemi teaches the coating on the lens and not on the spacer, as taught by Kim, and thus the prior art fails to teach the limitations of claim 1, Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, Examiner notes that the test for In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, even though Cangemi may teach the multilayer structure on a lens and not a spacer, Cangemi is relied upon merely to teach a multilayer light extinction film structure, and Kim is relied upon for the structural limitations positively recited in original claim 1. Thus, Examiner maintains the prior art teaches the limitations of claim 1.
Regarding applicant’s argument that Cangemi teaches 1200, anti-scratch layer, to be made of a metal oxide, metal nitride, metal carbine, or mixtures thereof, and not formed of a metal material, Examiner notes that [0070] teaches an oxide of various metals to be used as the material for the anti-scratch layer, thus clearly indicating a metal. Thus, Examiner maintains the prior art teaches the limitations of claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2016/0349504, of record) in view of Ho et al. (2013/0021681, of record), in view of Cangemi et al. (2017/0052293, of record).

Regarding claim 1, Kim discloses a light shielding sheet (Figures 1-5, 20, spacer) for a lens (L, lenses), comprising: a metal substrate ([0029] teaches 20, spacer, may be formed of a metal, such as copper or aluminum), including: a first surface (21, upper surface); a second surface opposing the first surface (23, lower surface); a first through light hole being in communication with the first surface and having hole radiuses gradually decreasing in a direction from the first surface to the second surface (at least Figures 3B, 4B, 5A, 5B; for exemplary purposes, Figure 5A depicts 20'a, first curved portion, to be in communication with 21, upper surface, and have a hole that gradually decreases in radius from 21, upper surface, to 23, lower surface), and a second through light hole being in communication with the first through light hole and the second surface (Figure 5A, 20'b, second curved portion, is in communication with 20'a, first curved portion, and 23, lower surface; the two curved portions are separated by 27", edge portion, thus considered two through holes); and a light extinction film covering the first surface, the second surface, a hole wall of the first through light hole and a portion of a hole wall of the second through light hole of the metal substrate (25, light absorbing layer).
Kim fails to teach a ratio of a depth of the first through light hole to a difference between two of the hole radiuses at two ends of the first through light hole being less than or equal to 0.5, and wherein the light extinction film includes an anti-reflection film and a light absorption film disposed between the anti-reflection film and the metal substrate. Kim and Ho are related because both teach a light shielding sheet.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kim to incorporate the teachings of Ho and provide a ratio of a depth of the first through light hole to a difference between two of the hole radiuses at two ends of the first through light hole being less than or equal to 0.5. Doing so would allow for reduction of stray light, thereby improving image quality observed.
The modified Kim fails to teach wherein the light extinction film includes an anti-reflection film and a light absorption film disposed between the anti-reflection film and the metal substrate. The modified Kim and Cangemi are related because both teach a light shielding element.
Cangemi discloses a light shielding element wherein the light extinction film includes an anti-reflection film (at least Figure 8, 1100, anti-reflective layer) and a light absorption film (190, light absorber) disposed between the anti-reflection film and the metal substrate (Figure 8 depicts 190, light absorber, is disposed between 1100, anti-reflective layer, and 1200, anti-scratch layer; [0070] teaches 1200, anti-scratch layer, is made of metal).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Kim to incorporate the teachings of Cangemi and provide wherein the light extinction film includes an anti-reflection film and a light absorption film disposed between the anti-reflection film and the metal substrate. Doing so would allow for further reduction of unwanted stray light.

Regarding claim 2, the modified Kim discloses the light shielding sheet of claim 1, wherein the hole wall of the first through hole is an annular inclined plane (Figure 5A, 20'a, first curved portion).

Regarding claim 3, the modified Kim discloses the light shielding sheet of claim 1, wherein the hole wall of the first through hole is an annular concave plane (Figure 5A, 20'a, first curved portion).

Regarding claim 5, the modified Kim discloses the light shielding sheet of claim 1, wherein the light absorption film and the anti-reflection film are made of at least one selected from the group consisting of metal, metal nitride, metal hydrogen, metal oxide, a semiconductor element, semiconductor element nitride, semiconductor element hydrogen and semiconductor element hydroxide (Cangemi: at least [0010]).

Regarding claim 6, the modified Kim discloses the light shielding sheet of claim 5, wherein each of the light absorption film and the anti-reflection film has a plurality of layers (Cangemi: at least Figure 9, [0071]) having different refractive indexes and stacked on one another in a high refractive index-low refractive index interaction (Cangemi: at least [0083] teaches Cr2O3 used for the anti-reflective layer, and Cr used for the light absorber; by material property, the refractive indexes are different).

Regarding claim 7, the modified Kim discloses the light shielding sheet of claim 5, wherein the metal is Ti or Cr (Cangemi: at least [0083]).

Regarding claim 8, the modified Kim discloses the light shielding sheet of claim 5, wherein the semiconductor element is Si or Ge (Examiner notes that for the teaching of claim 5, metal was relied upon as the material for the light absorption and anti-reflection films; a semiconductor element was recited as an alternative, and was not relied upon for the rejection of claim 5).

Regarding claim 9, the modified Kim discloses the light shielding sheet of claim 5, wherein the light absorption film includes a Ti layer and the light absorption film has a refractive index of 1.7 to 2.5 for a wavelength of 400 to 700 nm and an absorption index less than 3.6 (Cangemi: at least [0066, 0069]; by material property, titanium has a refractive index of between 1.7 and 2.5, and an absorption index of less than 3.6).

Regarding claim 15, the modified Kim discloses the light shielding sheet of claim 1, but fails to teach wherein the light extinction film has a total thickness less than 500 nm. The modified Kim and Cangemi are related because both teach a light shielding element.
Cangemi discloses a light shielding element wherein the light extinction film has a total thickness less than 500 nm ([0067] teaches the thickness of the light absorber may be from 100 to 300 nm; [0069] teaches the thickness of the anti-reflective layer may be from 30 to 60 nm; thus the combined thickness is less than 500 nm).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Kim to incorporate the teachings of Cangemi and provide wherein the light extinction film has a total thickness less than 500 nm. Doing so would allow for a compact yet effective light extinction film.

Regarding claim 18, the modified Kim discloses the light shielding sheet of claim 1, wherein the metal substrate is made of one selected from the group consisting of iron, copper, aluminum, silver and gold ([0029] teaches 20, spacer, may be formed of a metal, such as copper or aluminum).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2016/0349504, of record) in view of Ho et al. (2013/0021681, of record), in view of Cangemi et al. (2017/0052293, of record), as applied to claim 1 above, and further in view of Chu et al. (2015/0177419, of record).

Regarding claim 14, the modified Kim discloses the light shielding sheet of claim 1, but fails to teach wherein the light extinction film has an average reflective index less 
Chu discloses a light shielding element wherein the light extinction film has an average reflective index less than 0.15% for a wavelength of 400 nm to 700 nm (at least [0023] teaches the average reflectivity of the anti-reflection film within the visible wavelength range is less than or equal to 0.5%, thus including values less than 0.15%).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Kim to incorporate the teachings of Chu and provide wherein the light extinction film has an average reflective index less than 0.15% for a wavelength of 400 nm to 700 nm. Doing so would allow for strong reduction of unwanted reflection, thereby improving image quality.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2016/0349504, of record) in view of Ho et al. (2013/0021681, of record), in view of Cangemi et al. (2017/0052293, of record) as applied to claim 1 above, and further in view of Nagahama et al. (2019/0227202, of record).

Regarding claim 16, the modified Kim discloses the light shielding sheet of claim 1, but fails to teach wherein an exposed portion of the hole wall of the second through light hole exposed from the light extinction film has a width less than 5 .mu.m in a direction extending from an axis of the second through light hole. The modified Kim and Nagahama are related because both teach a light shielding element.
Nagahama discloses a light shielding element wherein an exposed portion of the hole wall of the second through light hole exposed from the light extinction film has a 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Kim to incorporate the teachings of Nagahama and provide wherein an exposed portion of the hole wall of the second through light hole exposed from the light extinction film has a width less than 5 .mu.m in a direction extending from an axis of the second through light hole. Doing so would allow for maintaining strength of the surfaces of the substrate and improving visibility of the various segments of the sheet.

Regarding claim 17, the modified Kim discloses the light shielding sheet of claim 16, wherein the width of the exposed portion of the hole wall of the second through light hole in the direction extending from the axis of the second through light hole is less than 3 .mu.m (Nagahama: Figure 2, 11, substrate; [0035] teaches the thickness of 11, substrate film, is from 0.5 micrometers to 50 micrometers, thus including values from 0.5 micrometers to 2.9 micrometers).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2016/0349504, of record) in view of Ho et al. (2013/0021681, of record), in view of Cangemi et al. (2017/0052293, of record) as applied to claim 1 above, and further in view of Yoshihara (2010/0227085).


Yoshihara discloses a light extinction film wherein the light extinction film has a chromaticity coordinate, in which 0<L*<1.4, la*l<1, and -2.5<b*<0 (at least [0023]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Kim to incorporate the teachings of Yoshihara and provide wherein the light extinction film has a chromaticity coordinate, in which 0<L*<1.4, la*l<1, and -2.5<b*<0. Doing so would allow for elimination of perception of color in any reflected light, thereby improving image quality.

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach the limitations of claims 10, 12, and 13, along with the claims from which they depend from (4 and 5), in a manner that would be appropriate under 35 U.S.C. 102 or 103. Claims 11 is dependent on claim 10, and is therefore objected to for at least the same reason.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872